Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gerald Grey on 1/12/2022.
The application has been amended as follows: 




IN THE CLAIMS

1.(Previously Presented) 	A container service management method, wherein the method comprises:
obtaining, by a virtualised network function manager (VNFM), a second management policy for managing a lifecycle of a specified containerized virtualised network function (VNF);
generating, by the VNFM according to the second management policy, a first management policy for managing a lifecycle of a specified container service, wherein the specified containerized VNF is constituted by the specified container service; and
sending, by the VNFM, a creation request to a container service management entity,  wherein the creation request is used to request to create a specified container service, and the creation request carries a first management policy for managing a lifecycle of the specified container service;
receiving, by the container service management entity, the creation request;
creating, by the container service management entity, the specified container service in 
managing, by the container service management entity, the lifecycle of the specified container service according to the first management policy.

2.(Original) 	The method according to claim 1, wherein the method further comprises:
receiving, by the container service management entity, a deletion request for a container service, wherein the deletion request is used to request to delete the specified container service, and the deletion request carries identification information of the specified container service; and
deleting, by the container service management entity, the specified container service based on the identification information of the specified container service.

3.(Currently Amended) 	The method according to claim 2, wherein when a container service and a container service management function are deployed in a central data center, 

the receiving, by the container service management entity, a deletion request for a container service comprises:
receiving, by the container service management entity, the deletion request from the VNFM.

4.(Currently Amended) 	The method according to claim 2, wherein when a container service and a container service management function are deployed in an edge data center, 

the receiving, by the container service management entity, a deletion request for a container service comprises:
receiving, by the container service management entity, the deletion request from a network functions virtualization orchestrator (NFVO).

5. (Original) 	The method according to claim 1, wherein container service management comprises management for a lifecycle of a container application and management for a container resource that constitutes a container service; and
the managing, by the container service management entity, the lifecycle of the specified container service according to the first management policy comprises:
managing, by the container service management entity according to the first management policy, the lifecycle of the container application and a container resource that constitutes the specified container service.

6.(Canceled)

7.(Previously Presented) 	The method according to claim 1, wherein the second management policy does not comprise a management policy for instantiating a containerized VNF; and
the obtaining, by a VNFM, a second management policy for managing a lifecycle of a specified containerized VNF comprises:
receiving, by the VNFM, an instantiation request for a containerized VNF from a network functions virtualisation orchestrator (NFVO) or an element management (EM) system, wherein the instantiation request is used to request to instantiate the specified containerized VNF, and the instantiation request carries the second management policy; and
obtaining, by the VNFM, the second management policy from the instantiation request.

8. (Canceled) 	

9. (Original) 	The method according to claim 7, wherein the second management policy does not comprise a management policy for terminating a containerized VNF instance, and the method further comprises:
receiving, by the VNFM, a termination request for a containerized VNF instance from the NFVO, wherein the termination request is used to request to terminate an instance of the specified 
sending, by the VNFM, a deletion request for a container service to the container service management entity in response to the termination request.

10. (Previously Presented) 	A communications system, comprising a container service manager 
a processor of the VNFM, configured to obtain a second management policy for managing a lifecycle of a specified containerized virtualised network function (VNF);
and configured to generate, according to the obtained second management policy, a first management policy for managing a lifecycle of a specified container service, wherein the specified containerized VNF is constituted by the specified container service; and
a transceiver of the VNFM, configured to send a creation request to the container service manager , wherein the creation request is used to request to create a specified container service, and the creation request carries a first management policy for managing a lifecycle of the specified container service;
a transceiver of the container service manager , configured to receive the creation request;
a processor of the container service manager , configured to create the specified container service in response to the creation request received by the transceiver; and
configured to manage, according to the first management policy, the lifecycle of the specified container service created by the creation unit.

11. (Previously Presented) 	The system according to claim 10, wherein the transceiver of the container service manager  is further configured to receive a deletion request for a container service, wherein the deletion request is used to request to delete the specified container service, and the deletion request carries identification information of the specified container service; and
the processor of the container service manager  is configured to delete the specified container service based on the identification information of the specified container service.

12. (Currently Amended) 	The system according to claim 11, wherein when a container service and a container service management function are deployed in a central data center, the 

13. (Currently Amended) 	The system according to claim 11, wherein when a container service and a container service management function are deployed in an edge data center, the transceiver of the container service manager is configured to a network functions virtualization orchestrator (NFVO).

14. (Previously Presented) 	The system according to claim 10, wherein the processor of the container service manager  is configured to manage, according to the first management policy, the lifecycle of the container application and a container resource that constitutes the specified container service.

15. (Canceled)

16. (Previously Presented) 	The system according to claim 10, wherein the second management policy does not comprise a management policy for instantiating a containerized VNF;
the transceiver of the VNFM is configured to receive an instantiation request for a containerized VNF from a network functions virtualisation orchestrator (NFVO) or an element management (EM) system, wherein the instantiation request is used to request to instantiate the specified containerized VNF, and the instantiation request carries the second management policy; and
the processor of the VNFM is configured to obtain the second management policy from the instantiation request received by the transceiver.

17. (Canceled) 	

18. (Previously Presented) 	The system according to claim 16, wherein the second management policy does not comprise a management policy for terminating a containerized VNF instance;

the transceiver of the VNFM is further configured to send a deletion request for a container service to the container service manager , wherein the deletion request is used to request to delete the specified container service, and the deletion request carries identification information of the specified container service.






Allowable Subject Matter
Claims 1-5, 7, 9-14, 16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art was not found to teach or suggest the applicant’s invention as claimed.  In particular, the prior art did not teach or suggest the manner in which the VNFM creates the first policy from a second management policy for managing a lifecycle of a specified containerized VNF and then the container service management entity manages the lifecycle according to the first policy that was created by the VNFM.  The closest references found were by the inventor however none of these references beat the priority date of the current invention.  These references are cited on the 892 form attached to this action.  U.S. Patent Application Publication Number 2018/0316543 taught a similar architecture but did not suggest the details of how the claimed policy is formulated and how it is applied.  U.S. Patent Number 7,269,612 disclosed how .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442